[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 5, 2009
                             No. 08-15079                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 94-00079-CR-002-CAR-5

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MICKI ANTONIO WILLIAMS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (June 5, 2009)

Before BLACK, CARNES and FAY, Circuit Judges.

PER CURIAM:
      Micki Antonio Williams, proceeding pro se, appeals the sentence imposed

by the district court following the grant of his motion for a reduced sentence,

pursuant to 18 U.S.C. § 3582(c)(2). Williams’ § 3582(c)(2) motion was based on

Amendment 599 to the Sentencing Guidelines; Amendment 599 provided that,

when a defendant is being sentenced for both a 18 U.S.C. § 924(c) violation of use

and carrying a firearm and for the offense underlying the § 924(c) violation, the

court is precluded from applying the weapons enhancement for the underlying

offense. On appeal, Williams argues the district court erred in its application of

§ 3582(c)(2) when it refused to sentence him below the minimum of the amended

guideline range. Williams asserts, despite the language of U.S.S.G. § 1B1.10,

which constrains the court’s authority to vary from the amended range, that

section, like all of the guidelines, is merely advisory under United States v. Booker,

125 S. Ct. 738 (2005). Williams also argues the district court erred because it

should have reduced his offense level of 43 to 24, not 39, because the total number

of adjustments he received in the original guidelines calculations based on the

firearms enhancement was 19.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). Similarly, we review the district court’s interpretation of



                                           2
Amendment 599 de novo. United States v. Pringle, 350 F.3d 1172, 1178-79 (11th

Cir. 2003). A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). Any reduction, however, must be “consistent with applicable

policy statements issued by the Sentencing Commission.” Id. The applicable

policy statements, found in § 1B1.10, state “the court shall not reduce the

defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy

statement to a term that is less than the minimum of the amended guideline range.”

U.S.S.G. § 1B1.10(b)(2)(A).

      Williams’ arguments are foreclosed by precedent. See United States v.

Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009) (holding Booker does not

“prohibit the limitations on a judge’s discretion in reducing a sentence imposed by

§ 3582(c)(2) and the applicable policy statement by the Sentencing Commission”),

petition for cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664). Moreover, the district

court removed the weapons enhancement, as required by Amendment 599.

Williams contention he should have received a 19-level reduction is without merit.

Accordingly, we affirm.

      AFFIRMED.



                                          3